UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6918


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NATHAN KINTA WILKINS, a/k/a Kat Daddy,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:08-cr-00043-FL-1)


Submitted:   August 27, 2015                 Decided:   September 1, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathan Kinta Wilkins, Appellant Pro Se.     William Glenn Perry,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, North
Carolina; Seth Morgan Wood, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nathan    Kinta   Wilkins   appeals   the   district    court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction.      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.     United States v. Wilkins, No. 4:08-cr-00043-FL-

1   (E.D.N.C.   June    2,   2015).   We    dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                     AFFIRMED




                                      2